Citation Nr: 1727757	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder. 

5.  Entitlement to a compensable rating for lichen simplex chronicus (previously considered as rash of the right ankle and center of back).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from September 1974 to September 1977.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral knee disabilities come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran filed a timely Notice of Disagreement (NOD) in May 2009 and he was provided a Statement of the Case (SOC) in January 2010.  Then, in March 2010, he filed his substantive appeal, VA Form 9.  Finally, the RO issued a Supplemental SOC in August 2012. 

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The claims of entitlement to service connection were remanded in August 2014 and the claims have been returned to the Board for adjudication.  

With regard to the Veteran's claim of a compensable rating for lichen simplex chronicus (previously considered as rash of the right ankle and center of back), the claim comes to the Board on appeal from a November 2013 rating decision.  The Veteran filed a NOD in June 2014 and a SOC was issued in June 2016.  The Veteran filed a VA 9 in June 2016.  However, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The issue of entitlement to a compensable rating for lichen simplex chronicus (previously considered as rash of the right ankle and center of back) may be affected by the resolution of VA's appeal in Johnson.  As such, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the issue of entitlement to a compensable rating for lichen simplex chronicus (previously considered as rash of the right ankle and center of back) that has been stayed will be resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the claim.

As noted, the Board remanded this claim in August 2014 for additional development; specifically, the Board remand directed the RO to obtain and associate with the file the records the Veteran identified during his March 2013 hearing.

In September 2014, the RO issued a letter to the Veteran requesting that he provide releases from private providers who had treated him for his disabilities, to include authorization for the RO to obtain records discussed during the hearing.  The letter specifically referenced the Veteran's statements that he had treatment dated from the 1980's and records from 1990 for his knee.  

In October and November 2014, the Veteran submitted VA Forms 21-4142a that identified the following private treatment providers, including: Southeast Louisiana Veterans Health Care System, Charity Hospital, Dr. K.M., Dr. H.E., and Dr. D.M..  In April 2016, the Veteran submitted another VA Form 21-4142a that identified the following private treatment providers: The Family Medicine Center of Reserve, LSU Health, Concentra Medical Centers, and Ochsner Health Center.  

Development contained within the file shows that the RO sought to obtain records from Dr. H.E. and Dr. K.M..  Private treatment records from Concentra Medical Centers, Louisiana Avenue Medical Center, LSU Health, The Family Medical Center of Reserve, Ochsner Clinic, Dr. H.E., and Dr. K.M. 

In April 2016, the Family Medicine Center of Reserve was contacted and indicated that there were no records in existence for the Veteran.  In May 2016, a response was received from Ochsner Health that indicated no records were found.  

In April 2017, the Veteran resubmitted his VA Forms 21-4142a that identified treatment from Dr. K.M., Dr. H.E., Dr. D.M., Southeast Louisiana Veterans Health Care System, and Charity Hospital (which is noted as being closed).  

While efforts have been documented to obtain almost all of the records from the identified providers, the Board notes that the records from Dr. D.M. were never requested insofar as there is no documentation to that effect in the file.  Additionally, because it is not clear from the record for what conditions Dr. D.M. has provided treatment, the Board finds that all of the claims must be returned to the AOJ in order to ensure that all of the previously-requested development is complete before proceeding to adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, all outstanding VA treatment records and any records identified by the Veteran should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for tinnitus, hearing loss, or his knee disabilities.  

Request any and all records identified by the Veteran in his various VA Forms 21-4142a, dated in October 2014, November 2014, and April 2017.  The Board observes that there were no requests for records from Dr. D.M., and on remand, these records must be requested. 

All attempts to procure the treatment records should be documented in the claims file.  If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  After the development requested above has been completed, the record should again be reviewed.  Any additional development that is warranted should be completed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




